CLARK, J.
1. When a proceeding to probate a will is pending in another state, in a court of record, authorized by law to adjudicate the questions arising therein, and one fact necessary to establish the jurisdiction of the court is finding that the residence of the deceased was at death within the territorial jurisdiction of such court, and a person interested in such estate as an heir of the deceased, and a devisee under the will proposed to be probated, enters appearance in such proceeding, admits the jurisdictional fact, consents to adjudication, participates thereafter in the proceedings and receives benefits thereunder, such person and those claiming through and under him are estopped by the judgment therein.
2. Records of adjudication by a court of record of another state, authenticated as by law provided, has such faith and credit given it in the courts of the State of Ohio as it has by law or usage in the courts of the state where adjudication was h^d.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones and Matthias, JJ., concur. Hough, J., dissents.